Name: Commission Regulation (EEC) No 2057/91 of 12 July 1991 suspending customs duties applicable to vinous alcohol from Spain intended for use as motor fuel within the Community under special sales by tender
 Type: Regulation
 Subject Matter: oil industry;  tariff policy;  Europe;  beverages and sugar
 Date Published: nan

 13 . 7. 91 Official Journal of the European Communities No L 187/31 COMMISSION REGULATION (EEC) No 2057/91 of 12 July 1991 suspending customs duties applicable to vinous alcohol from Spain intended for use as motor fuel within the Community under special sales by tender Regulation (EEC) No 4142/87 of 9 December 1987 deter ­ mining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use (3), as amended by Regulation (EEC) No 3124/89 (4), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular point (b) of the second subpara ­ graph of Article 75 (4) thereof, Whereas, under the programme for the disposal of stocks of vinous alcohol obtained from the Community distilla ­ tion operations referred to in Article 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and held by intervention agencies, sales by tender of lots of alcohol for use as motor fuel within the Community have been opened ; whereas these result in exports from Spain to other Member States ; whereas the lots exported are subject to residual customs duties which are unjustified in view of the end-use of the alcohol sold ; whereas these duties should be suspended in full in order to facilitate disposal , given Spain's undertaking to ensure the recipro ­ city laid down in Article 75 of the Act of Accession of Spain and Portugal for the suspension of residual customs duties in the event of a decision being taken to open a Community tendering procedure involving the export of vinous alcohol to Spain from the other Member States ; Whereas it should be specified that control of the end-use must be carried out in accordance with Commission Article 1 The customs duties applicable to vinous ethyl alcohol obtained in Spain from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and intended for use as motor fuel within the Community under special sales by tender, are hereby suspended. Control of the intended use shall be carried out in accor ­ dance with Regulation (EEC) No 4142/87. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 163, 26 . 6 . 1991 , p . 6 . C) OJ No L 387, 31 . 12. 1987, p . 81 . (4) OJ No L 301 , 19 . 10 . 1989 , p . 10 .